DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show rotor 70, through bore 42, and PCB 64 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
Claim 14 is objected to because of the following informalities:  In Claim 14, line 1, “thoughbore” should be --through-bore--.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the mechanism" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the shaft" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuen et al 5,041,947.
	Regarding Claim 1, Yuen et al shows in Figure 10, a lamp comprising a motor 16; a rotor 12 driven by the motor 16 to rotate about a first rotational axis 13 and having an offset support defining a second rotational axis 15 that is not parallel to the first rotational axis and that is offset from the first rotation axis 13, a light source 24 mounted to the offset support so as to rotate about the second rotational axis, the light source 24 having one or more lights (see col. 2, line 61), a system 21 for constraining movement of the light source relative to the second rotational axis 15 when the rotor 12 rotates about the first rotational axis 13 and a controller unit for actuating the motor and the light source 24 (see col. 2, line 66).
	Regarding Claim 2, Yuen et al shows in Figure 10, wherein the first rotational axis 13 is upright.
	Regarding Claim 3, Yuen et al shows the rotor 12 directly (at 18) is mounted to a shaft 16’ of the motor 16 (see col. 2, line 45).

	Regarding Claim 6, Yuen et al shows in Figure 3, the offset sub is a hub (42a, 42b, see col. 3, line 55) rotatingly supporting the light source 24.
	Regarding Claim 8, Yuen et al shows the offset support can include a sliding plane 29 upon which the light source 24 is mounted and slides when rotating about the second rotation axis, a vector of the second rotation axis being normal to the sliding plane (see col. 3, line 29 and see col. 8, line 3).
	Regarding Claim 9, Yuen et al shows in Figure 10, the light source including a plate 26 connected to the offset support for rotation about the second rotational axis, the one or more lights 24 being mounted to the plate 26.
	Regarding Claim 10, Yuen et al discloses the plate is a printed circuit board (26 is disclosed as being part of the control circuitry for the lights 24, see col. 3, lines 1-28) and that the lights are light emitting diodes (see col. 2, line 62).
	Regarding Claim 11, Yuen et al discloses the light source is displaceable in at least two rotational degrees of freedom for a single degree of actuator from the motor (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al 5,041,947.
	Regarding Claim 7, Yuen et al shows in Figures 3 and 4, wherein the rotor has a base component (aperture) coupled to the shaft and a top component 18 connected to the base component, the hub (42a,42b) being positioned alongside of the top component 18.  To position the hub “on” the top component is considered a matter of design choice.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al 5,041,947 in view of Johnson et al 9,121,559.
	Regarding Claim 12, Yuen et al fails to show a bottom shell and a top shell defining a cavity for enclosing the components.  Johnson et al teaches that it is known in the art in Figure 1 to provide an ornamental lighting device which includes a bottom shell 105 and a top shell 125 for enclosing the components of the lighting device (see col. 3, beginning at line 21).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify the lighting device of Yuen et al to include a bottom shell and top shell to enclose the components of the lighting device in the same manner as taught by Johnson et al to provide for a compact assembly which would prevent the components from being damaged while providing an attractive appearance for the lamp.

	Regarding Claim 14, Yuen et al as modified by Johnson et al would provide for a hole defined in the support plate 100 to be connected to motor/rotor components as needed (see Johnson et al, col. 3, line 42) in a second subcavity defined by the support plate 100 and top shell 125.
	Regarding Claims 15 and 16, Yuen et al as modified by Johnson et al provides for the support plate to be secured to the bottom shell (see Johnson et al, col. 3, line 26) and for the bottom shell to be connected to the top shell (see col. 3, line 30).  In the absence of any unobvious or unexpected results the type of fastener used to connect the bottom shell, top shell and support plate together is considered a matter of design choice.
	Regarding Claim 17, Yuen et al as modified by Johnson et al would provide for the top shell to be made from a translucent or transparent material (see Johnson et al, col. 3, lines 60-66).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuen et al 5,041,947 in view of Dong 2016/0153630.
Regarding Claim 18, Yuen et al fails to disclose the system is cable tethering the light source.  Dong teaches that it is known in the art in Figure 4 to provide a cable 138 to limit movement in a lighting device (see para. 0043).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Yuen et 
Regarding Claim 19, Yuen et al as modified by Dong fails to provide that the cable is a power cable.  It would have been obvious to one skilled in the art to provide the limiting cable as a power cable between the controller and light source to provide two functions for the cable while simplifying the amount of components needed in the lamp. 
Regarding Claim 20, Yuen et al as modified by Dong would provide the cable as a dedicated tether cable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ohashi is cited of interest for showing in Figures 1 and 2, an ornamental lamp with a rotatable dome 5.  Saraceni is cited of interest for showing in Figure 2 a rotatable reflector 46.  Bragg et al is cited of interest for showing in Figures 1 and 2 an ornamental device which can have an animal shape that provides sound and a visual display. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875